Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 21 November 2021 has been received and entered in full.  Claims 2-5 have been amended. Therefore, claims 1-5 are pending and the subject of this Office Action.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections and/or Rejections
4.	The objection to claims 2-5 as set forth at pg. 3 of the previous Office action (mailed 16 September 2021) is withdrawn in view of Applicant’s amendment of said claims (filed 21 November 2021).

Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 112, 1st Paragraph
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-5 remain rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 3-6 of the previous Office action (mailed 16 September 2021).
7.	The claims are directed to a method of treating both the "dry" and/or "wet" forms of Age Related Macular Degeneration (ARMD) by administering into the eye of the patient in need a therapeutic amount of a biopharmaceutical composed of an anti- inflammatory drug incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent. The claims also recite wherein the nanocarrier are lisosomes; wherein the targeting agent is an anti-VEGFR antibody; wherein the anti-inflammatory drug is a corticosteroid selected from a list that includes cortisone, hydrocortisone, prednisone, prednisolone, prednisolone phosphate, methylprednisolone, triamcinolone, triamcinolone acetonide, triamcinolone acetonide phosphate, dexamethasone, betamethasone and their analogs; and wherein the method comprises delivering said biopharmaceutical into the immediate vicinity of the retinal layer of the eye.  Thus, the claims are drawn to a genus of structurally undefined biopharmaceuticals that comprise an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent that result in the treatment of age related macular degeneration.
8.	To provide adequate written description and evidence of possession of a claimed genus, 
9.	In the instant case, the specification fails to adequately describe a single species of biopharmaceutical that comprises an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent, that is capable of treating ARMD.
Therefore, given the lack of any examples of biopharmaceuticals that comprise an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent, one of ordinary skill in the art would not recognize that applicant was in possession of the claimed genus of compounds. There is no defined relationship between the desired function of the compounds and any particular structure of the compounds encompassed by the scope of the claims. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of biopharmaceutical compounds recited in the claimed methods.  The distinguishing characteristics of the claimed genus are not described.  Accordingly, the specification does not provide adequate written description of the claimed genus.
10.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
11.	In the instant case, the skilled artisan cannot envision the detailed chemical structure of the encompassed biopharmaceutical compounds with the recited function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
12.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
13.	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
14.	Applicant argues at pg. 2 of the Response (filed 21 November 2021) that the present disclosure teaches all the components comprising the biopharmaceutical in sufficient detail that the form and function of each component would be obvious to one of ordinary skill in the art. 

15.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons.  First, it is not disputed here that the specification enables one of skill in the art to make a biopharmaceutical composed of an anti- inflammatory drug incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent. It is reasonable to expect that such a biopharmaceutical could be made using the guidance that is provided in the specification. Thus, the claims are enabled, but this is not enough to meet the written description requirement. It is noted that Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.). In the instant case, the distinguishing characteristics of the claimed genus of biopharmaceuticals are not described.  Moreover, there is not a single species of a biopharmaceutical composed of a corticosteroid incorporated into a liposome whose surface is coated with an anti-VEGFR antibody. While the individual components are adequately described, whether in the instant Specification or the prior art, they are not adequately describes as a delivery system that is required by the instant claims. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. 

Summary

16.	No claim is allowed.

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/             
Examiner, Art Unit 1647
January 13, 2022
/Christine J Saoud/Primary Examiner, Art Unit 1647